      Case 8:19-cr-00061-JVS Document 296-1 Filed 09/18/20 Page 1 of 1 Page ID #:4372


Sagel, Brett (USACAC)

From:                           Karlous Remoun G <                             >
Sent:                           Wednesday, January 15, 2020 6:00 AM
To:                             Andre, Julian L. (USACAC); Sagel, Brett (USACAC); Kim James M
Subject:                        FW: Thanks



See email below.


Remoun Karlous
Special Agent

From: Tom Warren <                                     >
Sent: Jan 14, 2020 11:06 PM
To: Karlous Remoun G <                                 >
Subject: Thanks

For the classy way you handled things today. You are a good man.

Tom Warren
Partner
Pierce Bainbridge Beck Price & Hecht LLP
(                (w); (               (cell)
Boston | Cleveland | Los Angeles | New York | Washington, D.C.
----
This message, including attachments, is confidential and may contain information protected by the attorney-
client privilege or the work-product doctrine. If you are not the addressee, any disclosure, copying, distribution,
or use of the contents of this message is prohibited. If you have received this email in error, please destroy it
and notify me immediately.




                                                           1
